Woods, C. J.,
delivered the opinion of the court.
The original bill in this case was filed by appellees, citizens of and taxpayers in the municipality, against the city of Green-ville, and had, as one of its principal objects, the determination of the validity of a certain contract made by said city with Mrs. Fannie Alexander for the purchase of the lot of land, and buildings situated thereon, at and for the sum of $6,800, the declared purpose of the city in making the purchase being to establish a market house in said building. The bill was after-wards amended, by making Mrs. Fannie Alexander, J. J. Harty and the Greenville Building & Loan Association parties, because of the fact that a very large amount of the purchase money agreed to be paid for the property had been stipulated, in the contract of purchase and sale, to be paid to the two last named parties. The prayer of the bill was that the contract be declared a nullity, and that the municipal ordinances authorizing it be held void, and the city be enjoined from making any further payments on the agreed purchase price. The decree of the court was in favor of the contention of complainants, and a decree perpetually enjoining the deferred payments was passed. From this decree the city of Greenville alone appeals.
There were other questions raised by the pleadings and passed *463upon by the court favorable to the complainants, but under the view which we entertain of the action of the chancery court upon the question of the validity of the contract, we find it unnecessary to at all consider therm To obviate misconstruction by absolute silence on our part as to the decree of the court below enjoining perpetually the city authorities from attempting to force the complainants into the market house which had been contracted to be purchased from Mrs. Alexander, and from interfering with their business in any way, we think it proper to declare that this decree must be limited to the case then before the court, and that its only effect was and is to restrain the city from attempting to force the complainants to rent stalls in the Alexander house, and to carry on their business there, and to restrain the city from interfering with the business of complainants in any way. with the purpose and object of coercing them into abandoning their then places of business, and compelling them to carry on their business in said Alexander house. The findings of the court below do not indicate that that court was at all considering the power of the city to establish and regulate markets and market houses. The finding was “that the establishment of said market house (the Alexander house), and the adoption of the ordinance” — that is, the ordinance requiring complainants to rent stalls and carry on their business in that house (a house charged in the bill and shown by the evidence to be inadequate for the purposes of a market house) under the provisions of the ordinance- — are in restraint of trade.
The power ‘ ‘ to establish and regulate markets and market houses” is expressly conferred on the city authorities in the twenty-eighth 'section of the city’s charter, and that power the court below was not considering.
The fifty-seventh section of the charter of the city (acts of 1886, page 536), is as follows:
‘ ‘ Seo. 57. Be it further enacted, That it shall be unlawful for said city council, the mayor, or the clerk thereof, to order to *464be issued or to issue any warrant or order on the city treasurer for the payment of money, or in any other manner to contract any debt or pecuniary liability, unless there is in the hands of the treasurer at said time, and that may be properly applied to the payment of said warrant, a sufficient amount of money to pay the same; and should any of the foregoing persons violate the provisions of this section, unless misinformed by the treasurer, he shall be deemed guilty of a felony, and shall be punished, on conviction thereof, by fine,” etc.
The act is unskillfully drawn and with some lack of technical accuracy in the use of terms, and is, therefore, wanting in perfect clearness of meaning. It is clear, however, that it is declared unlawful (1) for the city council, the mayor, or clerk thereof, to order to be issued any warrant or order on the city treasurer for the payment of money, unless there is then in the hands of the treasurer a sufficient amount of money, properly appropriable to the payment thereof, to pay the same; and (2) it is declared unlawful for any of these officials to issue any warrant or order on the city treasurer unless likewise there be sufficient money, at the time the warrant or order is issued, to pay the same; and (3) it is declared unlawful for the council, Or any of the officials, in any other manner, to contract any debt or pecuniary liability unless likewise there be in the treasurer’s hands at the time, and that may properly be applied to its payment, a sufficient sum of money to pay the same.
If this be not the proper rendering of its meaning, the prohibition of the contracting of any debt or liability unless there be ready money with which to pay, must be read out of the section. It is true that, in the ninth (seventh as above quoted) line of the section, the word “warrant” alone is used, but it is also true that the section speaks of the issuance of a warrant or other order for the payment of money or the contracting of a debt, whereas, in truth, they are only evidences of debt, and are mere means or methods of payment of a debt. But it is manifest that if we read out of the charter the prohibition of the crea*465tion of debts or pecuniary liabilities unless there be money on hand then to pay, because the unskilled hand which drew the charter employs in the ninth (seventh, xujn'd) line the single word ‘ ‘ warrant, ’ ’ in speaking of a sufficient amount of money being-on hand to pay the same, we shall be compelled also to read out of the section all that which forbids the issue of an order on the treasurer for the payment of money unless there be ready money wherewith to make payment, because the word ‘‘ order ’ ’ is not found in the ninth (seventh, mjpra) line. By this sort of interpretation, only the issue of warrants would bo forbidden, and orders for payment of money might be issued at the pleasure of the council or city officials, and debts beyond the power of the city to pay might likewise be created. But all sound rules of interpretation would be violated by giving the section such construction. We must give effect, if possible, to each and every part of the section, and so construe it as to fully carry out the legislative intent, if that can be found from an examination of all the terms of the act. It seems clear to us that the purpose of this section was to put the municipality upon a cash basis, by forbidding warrants or orders for the payment of money to be issued, or debts and pecuniary liabilities to be contracted, unless the money was, at the time the warrant or order was issued or the debt or liability was contracted, on hand with the treasurer in sufficient amount to then pay the warrant or order or satisfy the debt or pecuniary liability. This view is strengthened by reference to sections 62 to 69 of the charter, by which it was provided that an issue of bonds by the city to prevent the engulfing of the front of the city by the waters of the Mississippi river could only be had after the legal voters of the municipality had, at the polls, conferred upon the city council authority to preserve the very existence of the city by the creation of a debt of that character. But if the municipality is not thus clearly forbidden to plunge the city into debt, and to us it seems that it is, it is nevertheless true that if there is doubt as to the legislative grant of power to contract debts, the doubt *466must be resolved against the exercise of the doubtful grant of power. The charters of municipal corporations, like those of other corporations, are not to receive a latitudinarian construction.

Affirmed.